YOUR LETTER TO ME DATED APRIL 5, 1988, WHICH FORWARDED. THE OPINION OF JOHN SCAGGS, ATTORNEY FOR THE CITY OF WALTERS, WAS NOT DISTRIBUTED TO ME UNTIL LATE THURSDAY AFTERNOON, AFTER MY LETTER TO YOU OF APRIL 4 HAD BEEN DELIVERED TO YOUR OFFICE.
THE FACTS DESCRIBED IN MR. SCAGGS' LETTER DO SOMEWHAT CHANGE THE COMPLEXION OF THE ISSUE AS DISCUSSED IN MY LETTER TO YOU. UNFORTUNATELY, THE SITUATION IS NOT ONE WHERE A MEMBER OF THE CITY COUNCIL, AS HE SERVES IN THAT CAPACITY, HAS A RELATIVE EMPLOYED BY THE CITY. RATHER, AS MR. SCAGGS DESCRIBES THE SITUATION, A TRUSTEE OF THE PUBLIC WORKS AUTHORITY, WHO SITS AS A TRUSTEE BY VIRTUE OF HIS POSITION ON THE CITY COUNCIL, HAS A RELATIVE EMPLOYED BY THE PUBLIC WORKS AUTHORITY. ALTHOUGH MR. SCAGGS DOES NOT SPECIFICALLY SO STATE, IT IS APPARENT THAT HE DOES NOT BELIEVE THE CITY CHARTER GOVERNS THIS SITUATION; RATHER, HE SEES IT AS A MATTER OF STATE LAW, WHICH GOES BEYOND THE CHARTER PROVISION. WHILE, AS I DISCUSSED IN MY LETTER OF APRIL 4, IT IS MY PERSONAL OPINION THAT THE CITY CHARTER COULD BE WRITTEN TO SUPERSEDE STATE LAW ON NEPOTISM QUESTIONS, THE CITY ATTORNEY DOES NOT BELIEVE THE CHARTER NOW DOES SO.
MOREOVER, HIS CONSTRUCTION OF 11 Ohio St. 8-106 (1987) IS THAT THAT SECTION DOES NOT APPLY, AS THE PARTICULAR POSITION IS NOT ONE WITH THE MUNICIPALITY, BUT RATHER IS ONE WITH THE TRUST AUTHORITY.
I MIGHT JUST POINT OUT THAT IT IS MY UNDERSTANDING THE NEPOTISM STATUTES FOUND IN TITLE 21 Ohio St. 481 ET SEQ., MAY BE AMENDED THIS SESSION. AS YOU MAY RECALL, THERE WAS RECENT CONTROVERSY REGARDING THE PROBLEM OF CONTINUED EMPLOYMENT IN RELATION TO COUNTY EMPLOYEES, AND THIS OFFICE WAS CONTACTED AT THAT TIME REGARDING SOME AMENDMENTS TO THE STATUTE.
WHETHER THEY WILL BE GENERAL IN NATURE, OR RELATE ONLY TO COUNTY EMPLOYEES, I DO NOT KNOW. THIS IS, OF COURSE, ANOTHER EXAMPLE OF THE PROBLEMS WHICH ARISE WHEN A LONG TIME EMPLOYEE OF A GOVERNMENTAL ENTITY HAS A RELATIVE WHO ALSO WISHES TO SERVE THE SAME GOVERNMENTAL ENTITY.
I WISH I COULD BE OF GREATER ASSISTANCE IN ALLEVIATING THIS PROBLEM. WHILE IT IS REMOTELY POSSIBLE THAT, THROUGH AN ATTORNEY GENERAL OPINION, THE STATUTE ON NEPOTISM WITHIN CITIES WHICH AUTHORIZES CONTINUED EMPLOYMENT MIGHT BE CONSTRUED TO INCLUDE THE EMPLOYMENT THROUGH THE TRUST AUTHORITY, I AM DOUBTFUL OF THAT RESULT. IF, HOWEVER, YOU WISH ME TO LOOK INTO THAT ISSUE, I WILL BE HAPPY TO DO SO.
(SUSAN BRIMER LOVING)